

Exhibit 10.31




Execution Version





--------------------------------------------------------------------------------











AMENDMENT NO. 3 TO CREDIT AGREEMENT
dated as of
June 22, 2020,
among
MEREDITH CORPORATION,
as the Borrower,
and
CERTAIN SUBSIDIARIES OF MEREDITH CORPORATION,
as Guarantors
THE LENDERS PARTY HERETO,
and
ROYAL BANK OF CANADA,
as Administrative Agent, Collateral Agent and Fronting Bank
___________________________


RBC CAPITAL MARKETS*, 
as Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------





















* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------





AMENDMENT NO. 3 TO CREDIT AGREEMENT
This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of June 22, 2020 (this
“Amendment”), among MEREDITH CORPORATION, an Iowa corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO (the “Guarantors”), ROYAL BANK
OF CANADA, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) under the Credit Agreement referred to below and each
Revolving Credit Lender party hereto.
RECITALS:
WHEREAS, reference is made to the Credit Agreement, dated as of January 31, 2018
(as amended by Amendment No. 1 to Credit Agreement, dated as of October 26,
2018, Amendment No. 2 to Credit Agreement, dated as of February 19, 2020 and as
further amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement” and as
may be further amended, amended and restated, supplemented or otherwise modified
from time to time, including by this Amendment, the “Credit Agreement”), among
the Borrower, the Guarantors from time to time party thereto, the lenders or
other financial institutions or entities from time to time party thereto and the
Administrative Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement); and
WHEREAS, pursuant to the provisions of clauses (ii) and (iv) of the second
proviso of Section 10.01(a) of the Credit Agreement, the Borrower has requested
the Administrative Agent and the Revolving Credit Lenders constituting the
Required Class Lenders of the Revolving Credit Facility modify the financial
covenant set forth in Section 7.08 of the Existing Credit Agreement and make
certain other modifications to the Existing Credit Agreement as described herein
(the “Specified Amendments”) and each Revolving Credit Lender party hereto
(each, a “Consenting Revolving Credit Lender” and collectively, the “Consenting
Revolving Credit Lenders”) and the Administrative Agent have agreed to make the
Specified Amendments subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Existing Credit Agreement Amendments. Effective as of the Amendment No. 3
Effective Date, the Existing Credit Agreement is hereby amended as follows:

(a)
Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following new defined terms in their correct alphabetical order:

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of June
22, 2020 among the Borrower, the Guarantors party thereto, the Administrative
Agent, the Collateral Agent and the Revolving Credit Lenders party thereto.
“Amendment No. 3 Effective Date” has the meaning assigned to such term in
Amendment No. 3.
“Covenant Relief Period” means the period beginning on the Amendment No. 3
Effective Date and continuing through and until the earlier of (x) March 31,
2022 and (y) the date the Borrower delivers a Covenant Relief Period Termination
Notice to the Administrative Agent.
“Covenant Relief Period Conditions” has the meaning assigned to such term in
Amendment No. 3.




--------------------------------------------------------------------------------




“Covenant Relief Period Termination Notice” means a certificate of a Responsible
Officer of the Borrower that is delivered to the Administrative Agent in writing
(A) stating (x) that the Borrower irrevocably elects to terminate the Covenant
Relief Period effective as of the date on which the Administrative Agent
receives such Covenant Relief Period Termination Notice and (y) commencing with
the first fiscal quarter ending thereafter, the financial covenant in Section
7.08 shall be governed by clause (a) thereof (instead of clause (b) thereof) and
(B) certifying that the Consolidated Net Leverage Ratio for the most recent Test
Period was not higher than 4.75 to 1.00 and setting forth in reasonable detail
the computations to determine such ratio.
(b)
The definition of “Applicable Rate” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by replacing clause (b) thereof in its
entirety with the following:

(b)    (i) during the Covenant Relief Period, with respect to Revolving Credit
Loans, Swingline Loans, commitment fees on unused Revolving Credit Commitments
and Letter of Credit fees, as the case may be, the applicable rate set forth in
the table below under the caption “Eurocurrency Rate and Letter of Credit Fees”,
“Base Rate” or “Unused Commitment Fee Rate”, respectively, subject to the
adjustment as provided in the paragraph set forth beneath the table below.
Applicable Rate
Pricing Level
Consolidated Net Leverage Ratio
Eurocurrency Rate and Letter of Credit Fees
Base Rate
Unused Commitment Fee Rate
1
> 3.50 to 1.00
3.50%
2.50%
0.500%
2
< 3.50 to 1.00 and > 3.00 to 1.00
3.25%
2.25%
0.500%
3
< 3.00 to 1.00 and > 2.50 to 1.00
3.00%
2.00%
0.500%
4
< 2.50 to 1.00 and > 2.00 to 1.00
2.75%
1.75%
0.375%
5
< 2.00 to 1.00
2.50%
1.50%
0.375%



(ii) thereafter, with respect to Revolving Credit Loans, Swingline Loans,
commitment fees on unused Revolving Credit Commitments and Letter of Credit
fees, as the case may be, the applicable rate set forth in the table below under
the caption “Eurocurrency Rate and Letter of Credit Fees”, “Base Rate” or
“Unused Commitment Fee Rate”, respectively, subject to the adjustment as
provided in the paragraph set forth beneath the table below.
Applicable Rate
Pricing Level
Consolidated Net Leverage Ratio
Eurocurrency Rate and Letter of Credit Fees
Base Rate
Unused Commitment Fee Rate
1
> 2.50 to 1.00
3.00%
2.00%
0.500%
2
< 2.50 to 1.00 and > 2.00 to 1.00
2.75%
1.75%
0.375%
3
< 2.00 to 1.00
2.50%
1.50%
0.375%







--------------------------------------------------------------------------------




(c)
Section 7.08 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

“SECTION 7.08.        Financial Covenant.
(a)    The Borrower shall not permit the Consolidated Net Leverage Ratio as of
the last day of any Test Period to be higher than 4.25 to 1.00.
(b)    Notwithstanding Section 7.08(a) above, during the Covenant Relief Period
(x) the Borrower shall not be required to comply with Section 7.08(a) and (y)
the Borrower shall not permit the Consolidated Net Leverage Ratio as of the last
day of any Test Period specified below to be higher than the ratio specified
below opposite such Test Period:
Test Period Ending
Maximum Consolidated Net Leverage Ratio
June 30, 2020
6.00 to 1.00
September 30, 2020
6.00 to 1.00
December 31, 2020
6.00 to 1.00
March 31, 2021
6.00 to 1.00
June 30, 2021
5.75 to 1.00
September 30, 2021
5.75 to 1.00
December 31, 2021
5.50 to 1.00
March 31, 2022
5.00 to 1.00



provided that, for the avoidance of doubt (A) if at any time during the Covenant
Relief Period a default is made in the due observance or performance by the
Borrower or any Restricted Subsidiary of a Covenant Relief Period Condition such
default shall be a breach of this Section 7.08 (which default of a Covenant
Relief Period Condition shall not be subject to cure as provided in Section
8.04; provided that, for the avoidance of doubt, the financial covenant set
forth in this Section 7.08(b) shall be subject to cure as provided in Section
8.04) and (B) upon termination of the Covenant Relief Period, the maximum
Consolidated Net Leverage Ratio for each fiscal quarter ending thereafter shall
be as set forth in Section 7.08(a).
The provisions of this Section 7.08 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders for the Revolving Credit Facility
may amend, waive or otherwise modify this Section 7.08 or the defined terms used
for purposes of this Section 7.08 (but solely for such purposes) or waive any
Default resulting from a breach of this Section 7.08 without the consent of any
Lenders other than such Required Class Lenders in accordance with the provisions
of clause (iv) of the second proviso of Section 10.01(a).
Notwithstanding the foregoing, this Section 7.08 (other than the proviso to
Section 7.08(b)) shall be in effect (and shall only be in effect) when the
aggregate principal amount of outstanding Revolving Credit Loans, Swingline
Loans and Letters of Credit (other than Letters of Credit that have been Cash
Collateralized) exceeds 30% of the Revolving Credit Commitments at the end of
the applicable Test Period.”
2.
Covenant Relief Period Conditions. Each of the Loan Parties and the Required
Lenders hereby agree that during the Covenant Relief Period, the Borrower shall
comply with each of the following (collectively, the “Covenant Relief Period
Conditions”):





--------------------------------------------------------------------------------




(a)
the Borrower shall not incur, or permit any Restricted Subsidiary to incur, any
Indebtedness under clause (a) of the definition of Maximum Incremental Extension
of Credit Amount set forth in the Credit Agreement.

(b)
the Borrower shall not permit any Non-Guarantor Subsidiary to incur any
Indebtedness or issue Disqualified Stock or Preferred Stock pursuant to Section
7.02(a) or clause (xvii) of Section 7.02(b) of the Credit Agreement.

(c)
the Borrower shall not, and shall not permit any Restricted Subsidiary to, make
any Restricted Payment in reliance on Section 7.05(b)(vi) of the Credit
Agreement other than Restricted Payments not in excess of (x) the amount of any
payment due in connection with the redemption of the Borrower’s Series A
preferred stock, plus (y) the amount that would be due at any time of
determination upon cash settlement of the warrant issued to KED MDP Investments
LLC, if exercised at such time.

(d)
if the Borrower or any Restricted Subsidiary Disposes of property or assets in
reliance on clause (x) of Section 7.04 of the Credit Agreement, any Material
Disposition occurs or any Casualty Event occurs, then (A) subject to Section
2.05(b)(vi) of the Credit Agreement, the Borrower shall repay Term Loans in an
amount equal to 100% of all Net Proceeds received regardless of whether such
Disposition, Material Disposition or Casualty Event results in the realization
or receipt by the Borrower or a Restricted Subsidiary of Net Proceeds in excess
of $25 million; provided that the Borrower may apply such Net Proceeds on a pro
rata basis to the payment of the Term Loans and Other Applicable Indebtedness in
accordance with the first and second provisos set forth in Section 2.05(b)(i) of
the Credit Agreement and (B) no prepayment shall be required pursuant to this
Section 2(d) with respect to such portion of such Net Proceeds only to the
extent that the Borrower or the relevant Restricted Subsidiary shall have used
such proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower or any of its Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired), in each case within 6 months of such receipt (as
set forth in a notice from the Borrower to the Administrative Agent to be
delivered on or prior to the date which is 10 Business Days after the date of
receipt of the applicable Net Proceeds).

3.
Effective Date Conditions. This Amendment will become effective on the date (the
“Amendment No. 3 Effective Date”), on which each of the following conditions
have been satisfied (or waived by the Lead Arranger) in accordance with the
terms therein:

(a)
the Administrative Agent (or its counsel) shall have received from each of the
Borrower, the other Loan Parties party hereto and Consenting Revolving Credit
Lenders constituting the Required Class Lenders of the Revolving Credit
Facility, either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Amendment) that such party has signed a counterpart to this Amendment;

(b)
the Administrative Agent shall have received certificates of the Borrower dated
as of the Amendment No. 3 Effective Date and Responsible Officer of the Borrower
(i) (A) certifying and attaching the resolutions or similar consents adopted by
the Borrower approving or consenting to this Amendment, (B) certifying that the
articles of incorporation and by-laws





--------------------------------------------------------------------------------




of the Borrower either (x) have not been amended since the Closing Date or (y)
are attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Amendment and
any related documents on behalf of the Borrower or certifying that the
incumbency certificate delivered to the Administrative Agent on June 18, 2020
remains effective and (ii) certifying as to the matters set forth in clauses (d)
and (e) below;
(c)
the Administrative Agent shall have received (i) for the account of each
Consenting Revolving Credit Lender, a consent fee in an amount equal to 0.15% of
the Revolving Credit Commitments held by such Consenting Revolving Credit Lender
and (ii) all other fees and amounts previously agreed to in writing by the Lead
Arranger and the Borrower to be due on or prior to the Amendment No. 3 Effective
Date, including, to the extent invoiced at least three Business Days prior to
the Amendment No. 3 Effective Date (or such later date as is reasonably agreed
by the Borrower), the reasonable and documented out-of-pocket legal fees and
expenses and the reasonable and documented out-of-pocket fees and expenses of
any other advisors in accordance with the terms of the Credit Agreement;

(d)
the representations and warranties in Section 4 of this Amendment shall be true
and correct in all material respects on and as of the Amendment No. 3 Effective
Date (except to the extent such representations and warranties specifically
refer to an earlier date, they shall be true and correct in all material
respects as of such earlier date); provided that, to the extent that such
representations and warranties are qualified by materiality, material adverse
effect or other similar language, they shall be true and correct in all
respects;

(e)
no Default or Event of Default shall exist on the Amendment No. 3 Effective Date
before or after giving effect to the effectiveness of this Amendment; and

(f)
the Borrower shall have redeemed all of its issued and outstanding Series A
Preferred Stock.

4.
Representations and Warranties. On the Amendment No. 3 Effective Date, each Loan
Party hereby represents and warrants that:

(a)
such Loan Party has all requisite power and authority to execute, deliver and
perform its obligations under this Amendment;

(b)
the execution, delivery and performance by each of the Loan Parties of this
Amendment (i) has been duly authorized by all necessary corporate or other
organizational action and (ii) do not and will not (A) contravene the terms of
any of such Person’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens) (x) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (y) any material agreement to which such Person is a
party; or (C) violate any material Law applicable to the Loan Parties; except,
(A) with respect to any conflict, breach, violation or contravention referred to
in clause (B) or (C), to the extent that such conflict, breach, violation or
contravention would not reasonably be expected to have a Material Adverse Effect
and (B) subject to containing those consents required pursuant to Section
8.02(e) of the Credit Agreement;

(c)
this Amendment has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity;





--------------------------------------------------------------------------------




(d)
no material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or third party is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Amendment or the transactions contemplated hereby,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent, (ii)
those approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, given, taken, given or made and are in
full force effect (or, with respect to the consummation of the Transactions,
will be duly obtained, taken, given or made and will be in full force and
effect, in each case within the time period required to be so obtained, taken,
given or made), (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect, (iv) the filing of
certain Loan Documents with the FCC after the Amendment No. 3 Effective Date and
(v) those consents required pursuant to Section 8.02(e) of the Credit Agreement;
and

(e)
both immediately before and after giving effect to the Amendment No. 3 Effective
Date (i) the representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents shall be true and correct in all
material respects, in each case, on and as of the Amendment No. 3 Effective Date
with the same effect as though such representations and warranties had been made
on and as of the Amendment No. 3 Effective Date (except to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date), provided
that, to the extent that such representations and warranties are qualified by
materiality, material adverse effect or other similar language, they shall be
true and correct in all respects and (ii) no Default or Event of Default shall
have occurred and be continuing on the Amendment No. 3 Effective Date or would
result from the consummation of this Amendment and the transactions contemplated
hereby.

5.
Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

(a)
Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests and/or guarantees granted by such Loan
Party in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents. Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force.

(b)
Except to the extent expressly set forth in this Amendment, the execution,
delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.

(c)
On and after the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to





--------------------------------------------------------------------------------




the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.
6.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except as permitted by Section 10.01 of the Credit Agreement.

7.
Entire Agreement. This Amendment, the other Loan Documents and the agreements
regarding certain fees referred to herein comprise the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. Nothing in this
Amendment or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment or the
other Loan Documents. This Amendment shall not constitute a novation of any
amount owing under the Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Credit Agreement and
the other Loan Documents shall, to the extent not paid on or prior to the
Amendment No. 3 Effective Date, continue to be owing under the Credit Agreement
or such other Loan Documents until paid in accordance therewith.

8.
APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. SECTION 10.15 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AS IF SUCH
PROVISION WERE SET FORTH IN FULL HEREIN MUTATIS MUTANDIS AND SHALL APPLY HERETO.

9.
Severability. If any provision of this Amendment is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby; and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.
Counterparts; Electronic Signatures. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
email pdf of an executed counterpart of a signature page to this Amendment shall
be effective as delivery of an original executed counterpart of this Amendment.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Amendment and/or any document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include Electronic Signatures (as defined below), deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be. “Electronic Signatures” means any electronic symbol or process attached
to, or associated with, any contract or other record and adopted by a person
with the intent to sign, authenticate or accept such contract or record. This
Amendment shall become effective as provided in Section 3.

11.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY





--------------------------------------------------------------------------------




HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.
Loan Document. On and after the Amendment No. 3 Effective Date, this Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.


MEREDITH CORPORATION
   as the Borrower
 
 
 
 
 
 
By:
/s/ Jason Frierott
Name:
Jason Frierott
Title:
Chief Financial Officer





KPHO BROADCASTING CORPORATION
KPTV-KPDX BROADCASTING CORPORATION
KVVU BROADCASTING CORPORATION
each as a Guarantor





By:
/s/ Kevin M. Wagner
Name:
Kevin M. Wagner
Title:
Treasurer







--------------------------------------------------------------------------------






ALLRECIPES.COM, INC.
BIZRATE INSIGHTS INC.
BOOK-OF-THE-MONTH CLUB, INC.
COZI INC.
EATING WELL, INC.
ENTERTAINMENT WEEKLY INC.
HEALTH MEDIA VENTURES INC.
HELLO GIGGLES, INC.
MEREDITH PERFORMANCE MARKETING, LLC
MEREDITH SHOPPER MARKETING, LLC
MNI TARGETED MEDIA INC.
MYWEDDING, LLC
NEWSUB MAGAZINE SERVICES LLC
NSSI HOLDINGS INC.
SELECTABLE MEDIA INC.
SOUTHERN PROGRESS CORPORATION
SPORTS DIGITAL GAMES, INC.
SYNAPSE GROUP, INC.
VIANT TECHNOLOGY HOLDING INC.
each as a Guarantor





By:
/s/ Kevin M. Wagner
Name:
Kevin M. Wagner
Title:
President







--------------------------------------------------------------------------------






TI ADMINISTRATIVE HOLDINGS LLC
TI BOOKS HOLDINGS LLC
TI CIRCULATION HOLDINGS LLC
TI CONSUMER MARKETING, INC.
TI CORPORATE HOLDINGS LLC
TI CUSTOMER SERVICE, INC.
TI DIRECT VENTURES LLC
TI DISTRIBUTION HOLDINGS LLC
TI DISTRIBUTION SERVICES INC.
TI GOTHAM INC.
TI INC. AFFLUENT MEDIA GROUP
TI INC. BOOKS
TI INC. LIFESTYLE GROUP
TI INC. PLAY
TI INC. RETAIL
TI INC. VENTURES
TI INTERNATIONAL HOLDINGS INC.
TI LIVE EVENTS INC.
TI MAGAZINE HOLDINGS LLC
TI MARKETING SERVICES INC.
TI MEDIA SOLUTIONS INC.
TI MEXICO HOLDINGS INC.
TI PAPERCO INC.
TI PUBLISHING VENTURES, INC.
TI SALES HOLDINGS LLC
each as a Guarantor





By:
/s/ Kevin M. Wagner
Name:
Kevin M. Wagner
Title:
President





--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
  as Administrative Agent and Collateral Agent
 
 
By:
/s/ Ann Hurley
 
Name: Ann Hurley
 
Title: Manager, Agency





--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
  as a Revolving Credit Lender
 
 
By:
/s/ Alonse Simone
 
Name: Alfonse Simone
 
Title: Authorized Signatory





--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
  as a Revolving Credit Lender
 
 
By:
/s/ Judith Smith
 
Name: Judith Smith
 
Title: Authorized Signatory
 
By:
/s/ Nicolas Thierry
 
Name: Nicolas Thierry
 
Title: Authorized Signatory





--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
  as a Revolving Credit Lender
 
 
By:
/s/ Martin R. Corrigan
 
Name: Martin Corrigan
 
Title: Vice President





--------------------------------------------------------------------------------






CITBANK, N.A.,
  as a Revolving Credit Lender
 
 
By:
/s/ Keith Lukasavich
 
Name: Keith Lukasavich
 
Title: Vice President & Managing Director





--------------------------------------------------------------------------------






BNP PARIBAS,
  as a Revolving Credit Lender
 
 
By:
/s/ David Berger
 
Name: David Berger
 
Title: Managing Director
 
By:
/s/ Mark Scioscia
 
Name: Mark Scioscia
 
Title: Vice President





--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
  as a Revolving Credit Lender
 
 
By:
/s/ Charlie Trisiripisal
 
Name: Charlie Trisiripisal
 
Title: Duly Authorized Signatory





--------------------------------------------------------------------------------






Fifth Third Bank, National Association,
  as a Revolving Credit Lender
 
 
By:
/s/ Joseph Alexander
 
Name: Joe Alexander
 
Title: Principal





--------------------------------------------------------------------------------






Bankers Trust Company,
  as a Revolving Credit Lender
 
 
By:
/s/ Jayme Fry
 
Name: Jayme Fry
 
Title: Vice President, Commercial RM







--------------------------------------------------------------------------------






The Northern Trust Company,
  as a Revolving Credit Lender
 
 
By:
/s/ Lisa DeCristofaro
 
Name: Lisa DeCristofaro
 
Title: SVP





